Citation Nr: 0327659	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-11 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for manic depression.


REMAND

Following a review of the record, the Board finds that a 
remand is required for compliance with the duty to notify and 
assist, to ensure that there is a complete record upon which 
to decide the veteran's claim.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran separated from service in June 1969.  
She and her representative have argued that entitlement to 
service connection is warranted because a psychosis was 
manifested within one year from service separation.  See 
38 C.F.R. §§ 3.307, 3.309 (2003).  In support of this 
contention, the veteran has stated in several submissions 
that she received VA medical treatment in San Francisco, 
California, for a "nervous breakdown" in late 1969 or 1970.  
The RO requested records from the San Francisco VA Medical 
Center (VAMC), and the VAMC replied that it had no records 
pertaining to the veteran.  However, the veteran stated that 
she was an employee of the VAMC at the time, and the Board 
feels that an effort should be made to determine whether or 
not any records of the veteran as an employee of the VAMC are 
available.  Additionally, it appears that the veteran may 
have been treated at the VAMC in Waco, Texas, during the 
1980s and/or 1990s.  The RO requested records from the Waco 
VAMC, including archived records, but it does not appear that 
the VAMC has indicated whether or not such records are 
available.

Service medical records indicate an impression of a passive-
aggressive personality in November 1968.  The veteran's 
representative has requested that a VA psychiatric 
examination be afforded the veteran, and the Board finds such 
request to be appropriate.  Therefore, an examination should 
be accomplished.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9). Since this case is being 
remanded for additional development, the RO should take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond with additional information or evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Review the claims file and ensure 
that all duty to notify obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Request from the VAMC, San Francisco, 
any records of treatment or relevant 
personnel records pertaining to the 
veteran in her capacity as an employee of 
the VAMC from 1969 to 1973.  Any such 
records or a response as to the existence 
and availability of such records should 
be provided by the VAMC. 

3.  Request from the VAMC, Waco, records 
of treatment pertaining to the veteran in 
the 1980s and 1990s.  Again, any such 
records or a response as to the existence 
and availability of such records should 
be provided by the VAMC.  

4.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
must express an opinion as to the 
following:

What is(are) the diagnosis(es) of the 
veteran's current psychiatric 
disorder(s)?

What is the degree of probability that 
the symptoms noted in service represented 
manifestations of the currently diagnosed 
psychotic or psychoneurotic disorder(s) 
rather than the personality disorder as 
noted?  Any opinions expressed should be 
accompanied by a complete rationale. 

The claims file must be made available to 
and reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

5.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by VA's duty to notify 
and assist.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination may adversely affect the outcome of her claim.  
38 C.F.R. § 3.655 (2002). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



